             Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 1 of 21




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                         ) Case No. 20-34682 (DRJ)
                                                                        )
                               Debtors.                                 ) (Jointly Administered)
                                                                        )

                    DEBTORS’ SECOND OMNIBUS OBJECTION
              TO CERTAIN PROOFS OF CLAIM (OVERSTATED CLAIMS,
       SATISFIED CLAIMS, EXACT DUPLICATE CLAIM, RECLASSIFIED CLAIMS,
                  AMENDED CLAIMS, AND NO LIABILITY CLAIM)

             This is an objection to your claim. The objecting party is asking the Court to disallow the
             claim that you filed in this bankruptcy case. If you do not file a response within 30 days after
             the objection was served on you, your claim may be disallowed without a hearing.

             Represented parties should act through their attorney.

             A hearing will be conducted on this matter on September 14, 2021, at 1:00 p.m. (prevailing
             Central Time) in Courtroom 400, 4th Floor United States Bankruptcy Court for the Southern
             District of Texas, 515 Rusk, Houston, Texas 77002. You may participate in the hearing either
             in person or by audio/video connection.

             Audio communication will be by use of the Court’s dial-in facility. You may access the facility
             at (832) 917-1510. You will be responsible for your own long distance charges. Once
             connected, you will be asked to enter the conference room number. Judge Jones’s conference
             room number is 205691.

             You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that you
             download the free GoToMeeting application. To connect, you should enter the meeting code
             “JudgeJones” in the GoToMeeting app or click the link on Judge Jones’s home page on the
             Southern District of Texas website. Once connected, click the settings icon in the upper right
             corner and enter your name under the personal information setting.

             Hearing appearances must be made electronically in advance of the hearing. To make your
             electronic appearance, go to the Southern District of Texas website and select “Bankruptcy
             Court” from the top menu. Select “Judges’ Procedures,” then “View Home Page” for Judge
             Jones. Under “Electronic Appearance” select “Click Here” to submit “Electronic
             Appearance.” Select the case name, complete the required fields, and click “Submit” to
             complete your appearance.



1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
       Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 2 of 21




        If you object to the relief requested, you must respond in writing. Unless otherwise directed
        by the Court, you must file your response electronically at https://ecf.txsb.uscourts.gov/ within
        thirty days from the date this Objection was filed. Otherwise, the Court may treat the
        Objection as unopposed and sustain the relief requested.

        This objection seeks to disallow certain proofs of claim. Claimants receiving this objection
        should locate their names and claims on the exhibits attached to the proposed order attached
        to this objection.

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

represent as follows in support of this omnibus claims objection (this “Objection”).

                                               Relief Requested2

        1.       By this Objection, the Debtors seek entry of an order, substantially in the form

attached hereto (the “Order”),

        a.        reclassifying, adjusting, and modifying each proof of claim identified on
                  (a) Exhibit A to the Order (the “Overstated Claims”), that the Debtors have
                  determined should be reduced as set forth in the “Modified Status” column of
                  Exhibit A to more accurately reflect the true liability of the applicable Debtor to
                  the applicable Claimant;

        b.        disallowing or reducing, as applicable, each proof of claim identified on Exhibit B
                  to the Order (the “Satisfied Claims”), that the Debtors have determined that they
                  do not owe because such claims, or portions of such claims, have been satisfied or
                  released during the Debtors’ chapter 11 cases in accordance with the Bankruptcy
                  Code, applicable rules, or an order of the Court;

        c.        disallowing the proof of claim identified on Exhibit C to the Order (the “Exact
                  Duplicate Claim”), that the Debtors have determined exactly duplicates another
                  claim;

        d.        reclassifying each proof of claim listed Exhibit D to the Order (the “Reclassified
                  Claims”), that the Debtors have determined should be reclassified to a general
                  unsecured claim;

        e.        disallowing each proof of claim identified on Exhibit E to the Order
                  (the “Amended Claims”), that the Debtors have determined have been amended
                  by subsequently filed proofs of claim; and


2   This Objection is limited to the grounds stated herein. It is without prejudice to the rights of the Debtors or any
    other party in interest to object to the Overstated Claims, Satisfied Claims, Exact Duplicate Claim, Reclassified
    Claims, Amended Claims, and No Liability Claim on any grounds whatsoever. The Debtors expressly reserve
    all further substantive or procedural objections they may have.



                                                          2
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 3 of 21




       f.       disallowing the proof of claim identified on Exhibit F to the Order (the “No
                Liability Claim”), that the Debtors have determined does not represent a valid
                liability of the Debtors and the support provided with the proof of claim (or lack
                thereof) is insufficient to show liability.

       2.      The Debtors’ determinations with respect to the Overstated Claims, Satisfied

Claims, Exact Duplicate Claim, Reclassified Claims, Amended Claims, and No Liability Claim

(collectively, the “Disputed Claims”) are based on a review of the Debtors’ claims register, the

relevant proofs of claim, the Debtors’ books and records, and the supporting documentation, if

any, provided by each relevant claimant (each, a “Claimant”). The Debtors do not believe that

they owe the Disputed Claims as asserted. As such, the Disputed Claims should be modified or

disallowed in their entirety, as applicable.

       3.      In support of this Objection, the Debtors submit the Declaration of Jeffrey

Gasbarra, Interim Chief Administrative Officer of the Debtors, in Support of the Debtors’ Second

Omnibus Objection to Certain Proofs of Claim (Overstated Claims, Satisfied Claims, Exact

Duplicate Claim, Reclassified Claims, Amended Claims, and No Liability Claim) (the “Gasbarra

Declaration”), attached hereto as Exhibit A.

                                      Jurisdiction and Venue

       4.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court.

       5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The bases for the relief requested herein are sections 105(a) and 502(b) of title 11

of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rule



                                                3
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 4 of 21




3007, rule 3007-1 of the Bankruptcy Local Rules for the Southern District of Texas

(the “Bankruptcy Local Rules”), and the Order Approving Claims Objection Procedures and the

Form of Notice [Docket No. 993] (the “Objection Procedures Order”).

                                          Background

       7.      The Debtors comprise one of the nation’s largest independently-owned ocean-

going petroleum barge companies.

       8.      On September 28, 2020 and September 29, 2020 (as applicable to each Debtor,

the “Petition Date”), each Debtor filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. A detailed description surrounding the facts and circumstances of these

chapter 11 cases is set forth in the Declaration of Matthew Ray of Portage Point Partners, LLC in

Support of the Chapter 11 Petitions and the First Day Motions [Docket No. 79], filed on October

12, 2020. The Debtors are operating their business and managing their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On September 30,

2020, the Court entered orders [Docket Nos. 30, 31] authorizing procedural consolidation and joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b) and rule 1015-1 of

the Bankruptcy Local Rules. On February 25, 2021, the United States Trustee for the Southern

District of Texas (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the

“Creditors’ Committee”) [Docket No. 563]. No request for the appointment of a trustee or

examiner has been made in these chapter 11 cases.




                                                4
       Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 5 of 21




                                   The Claims Reconciliation Process

       9.       On February 10, 2021, the Debtors filed their statements of financial affairs and

schedules of assets and liabilities3 pursuant to Bankruptcy Rule 1007.

       10.      On March 12, 2021, the Court entered the Order (I) Setting Bar Dates for Filing

Proofs of Claim, Including Requests for Payment Under Section 503(B)(9), (II) Establishing

Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the Form of and

Manner for Filing Proofs of Claim, Including Section 503(B)(9) Requests, (IV) Approving Notice

of Bar Dates, and (V) Granting Related Relief [Docket No. 650] (the “Bar Date Order”),

establishing certain dates and deadlines for filing proofs of claim in these chapter 11 cases. The Bar

Date Order established, among other things, April 9, 2021, at 5:00 p.m. prevailing Central Time, as

the deadline for all non-governmental entities holding or wishing to assert a “claim” (as defined in

section 101(5) of the Bankruptcy Code) against any of the Debtors that arose before the Petition

Date to file proof of such claim in writing, and April 26, 2021, at 5:00 p.m. prevailing Central Time,

as the deadline for all governmental entities holding or wishing to assert a claim against any of the

Debtors that arose before the Petition Date to file proof of such claim in writing.

       11.      As of the filing of this Objection, over 500 proofs of claim have been filed against

the Debtors, totaling over $1 billion in the aggregate.4 The Debtors sought and were granted

approval to file omnibus objections to certain claims in accordance with the procedures set forth in

the Objection Procedures Order.




3   See Docket Nos. 431, 441, 444, 447, 451, 453, 456, 458, 459, 462, 464, 466, 468, 470, 471, 474, 476, 479, 481,
    482, 484, 487, 489, 491, 493, 496, 499–510, 512–524.

4   The Debtors also anticipate additional claims may be filed in the form of rejection damages claims.



                                                         5
       Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 6 of 21




       12.        The Debtors and their advisors (collectively, the “Reviewing Parties”) have

diligently reviewed the claims register, the relevant proofs of claim, the Debtors’ books and records,

and the supporting documentation provided by each Claimant, if any. For the reasons set forth

below, and based on their review to date, the Reviewing Parties have determined that Disputed

Claims should be adjusted, modified, or disallowed, as applicable as set forth herein.

                                              Objection

         13.      Section 502(a) of the Bankruptcy Code provides, in pertinent part, as follows:

“[a] claim or interest, proof of which is filed under section 501 of [the Bankruptcy Code], is

deemed allowed, unless a party in interest . . . objects.”           11 U.S.C. § 502(a).        Further,

section 502(b)(1) of the Bankruptcy Code provides that a court “shall determine the amount of

such claim . . . as of the date of the filing of the petition, and shall allow such claim in such amount,

except to the extent that—such claim is unenforceable against the debtor and the property of the

debtor . . . .”    11 U.S.C. § 502(b)(1).   Moreover, Bankruptcy Rule 3007(d) provides certain

grounds upon which “objections to more than one claim may be joined in an omnibus objection,”

which includes when “the objections are based solely on the grounds that the claims should be

disallowed, in whole or in part, because . . . they duplicate other claims . . . they have been

amended by subsequently filed proofs of claim . . . they have been satisfied or released during the

case in accordance with the Code, applicable rules, or a court order . . . [or] they were presented

in a form that does not comply with applicable rules, and the objector is unable to determine the

validity of the claim because of the noncompliance.” Fed. R. Bankr. P. 3007(d).

         14.      As set forth in Bankruptcy Rule 3001(f), a properly executed and filed proof of

claim constitutes prima facie evidence of the validity and the amount of the claim under

section 502(a) of the Bankruptcy Code. See, e.g., In re Jack Kline Co., Inc., 440 B.R. 712, 742

(Bankr. S.D. Tex. 2010). However, a proof of claim loses the presumption of prima facie validity


                                                   6
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 7 of 21




under Bankruptcy Rule 3001(f) if an objecting party refutes at least one of the allegations that is

essential to the claim’s legal sufficiency. See In re Fidelity Holding Co., Ltd., 837 F.2d 696, 698

(5th Cir. 1988). Once such an allegation is refuted, the burden reverts to the claimant to prove the

validity of its claim by a preponderance of the evidence. See id. Despite this shifting burden

during the claim objection process, “the ultimate burden of proof always lies with the claimant.”

In re Armstrong, 347 B.R. 581, 583 (Bankr. N.D. Tex. 2006) (citing Raleigh v. Ill. Dep’t of

Revenue, 530 U.S. 15 (2000)).

                                     The Overstated Claims

       15.     The Debtors object to the Overstated Claims listed in Exhibit A attached to the

Order. As set forth in the Gasbarra Declaration, the Reviewing Parties have thoroughly reviewed

the Debtors’ books and records, the claims register, the relevant proofs of claim, and the supporting

documentation provided by each Claimant, if any, and have determined that the amounts owed in

respect of the Overstated Claims are less than the amounts asserted in the filed Proofs of Claim.

In the event the Overstated Claims are not disallowed or limited to, at most, the reduced amount

set forth on Exhibit A to the Order in the “Modified Status” column, the applicable claimants

would receive recoveries for which they are not entitled—to the detriment of other similarly

situated creditors. The reduction of the Overstated Claims will streamline the claims reconciliation

process and enable the Debtors to maintain a more accurate claims register.

       16.     The Debtors request that the Court enter an order reducing or disallowing, as

applicable, the Overstated Claims identified on Exhibit A as set forth in the “Modified Status”

column of Exhibit A.

                                       The Satisfied Claims

       17.     The Debtors object to the Satisfied Claims listed in Exhibit B attached to the Order.

As set forth in the Gasbarra Declaration, the Reviewing Parties have thoroughly reviewed the


                                                 7
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 8 of 21




Debtors’ books and records, the claims register, the relevant proofs of claim, and the supporting

documentation provided by each Claimant, if any, and have determined that the Satisfied Claims

have been fully or partially paid or otherwise satisfied prior to or during these chapter 11 cases, in

accordance with the Bankruptcy Code, any applicable Bankruptcy Rules, Bankruptcy Local Rules,

or Court orders, or in the ordinary course of the Debtors’ business, and in the manner (e.g., check

payment or wire transfer) set forth on Exhibit B to the Order. The Debtors do not believe that they

owe the amounts claimed. Failure to disallow the Satisfied Claims to the extent provided in

Exhibit B to the Order would result in the applicable Claimants receiving an unwarranted or

duplicate recovery against the Debtors to the detriment of other similarly situated creditors.

       18.     The Debtors request that the Court enter an order reducing or disallowing, as

applicable, the Satisfied Claims identified on Exhibit B to the Order as set forth in the “Modified

Status” column of Exhibit B.

                                   The Exact Duplicate Claim

       19.     The Debtors object to the Exact Duplicate Claim listed in Exhibit C attached to the

Order. As set forth in the Gasbarra Declaration, the Reviewing Parties have thoroughly reviewed

the claims register, the relevant proofs of claim, the Debtors’ books and records, and the supporting

documentation provided by the Claimant, if any, and have determined that the Exact Duplicate

Claim duplicates another proof of claim filed by or on behalf of the same Claimant with respect to

the same liability. Disallowing the Exact Duplicate Claim will provide the Debtors and the

affected Claimant with certainty regarding which claims will control for distribution purposes. If

the Exact Duplicate Claim is not disallowed, the creditor filing such claims may stand to recover

twice for the same liability.

       20.     The Debtors request that the Court enter an order disallowing the Exact Duplicate

Claim identified on Exhibit C to the Order in its entirety.


                                                  8
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 9 of 21




                                     The Reclassified Claims

       21.     The Debtors object to the Reclassified Claims listed in Exhibit D attached to the

Order. As set forth in the Gasbarra Declaration, the Reviewing Parties have thoroughly reviewed

the Debtors’ books and records, the claims register, the relevant proofs of claim, and the supporting

documentation provided by each Claimant, if any, and have determined that the Reclassified

Claims identified on Exhibit D to the Order, as filed, do not accurately reflect the correct

classification for each claim. Instead, the Debtors believe that the asserted classification of the

Reclassified Claims should be modified to general unsecured claims, as provided in Exhibit D to

the Order. Based on their review of the Reclassified Claims and the Debtors’ books and records,

the Debtors believe that each of such Reclassified Claims must be modified, in whole or in part,

from a secured claim, priority claim, administrative claim, or section 503(b)(9) claim to a general

unsecured claim as further specified on Exhibit D to the Order.           The Debtors assert that

the “Modified Status” listed on Exhibit D to the Order represents the appropriate classification for

each respective Proof of Claim. Failure to modify and reclassify the Reclassified Claims could

potentially result in the applicable claimants receiving a better recovery than other similarly

situated creditors, even though such recovery is not warranted.

       22.     The Debtors request that the Court enter an order reclassifying the Reclassified

Claims identified on Exhibit D to the Order as set forth in the “Modified Status” column of

Exhibit D.

                                      The Amended Claims

       23.     The Debtors object to the Amended Claims listed in Exhibit E attached to the Order.

As set forth in the Gasbarra Declaration, the Reviewing Parties have thoroughly reviewed the

Debtors’ books and records, the claims register, the relevant proofs of claim, and the supporting

documentation provided by each Claimant, if any, and have determined that subsequently filed


                                                 9
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 10 of 21




proofs of claim have amended and superseded the Amended Claims. The subsequently filed proofs

of claim changed asserted claim amounts and other information filed in the Amended Claims.

The Amended Claims should be disallowed. If the Amended Claims are not disallowed, creditors

filing such claims may stand to recover twice for the same liability.

       24.     The Debtors request that the Court enter an order disallowing the Amended Claims

identified on Exhibit E to the Order in their entirety.

                                      The No Liability Claim

       25.     The Debtors Object to the No Liability Claim listed in Exhibit F attached to the

Order. As set forth in the Gasbarra Declaration, the Reviewing Parties have thoroughly reviewed

the claims register, the relevant proof of claim, and the Debtors’ books and records and have

determined that the Debtors’ books and records reflect no outstanding liability on the grounds

asserted in the No Liability Claim, and, therefore, the Debtors do not owe any amounts on account

thereof. The Debtors do not believe that they owe the amounts claimed. Additionally, the No

Liability Claim does not include sufficient information or supporting documentation to allow the

Debtors to ascertain the validity of the claim. Failure to disallow the No Liability Claim could

result in an improper recovery to the Claimant on account of the No Liability Claim. Disallowing

the No Liability Claim will enable the Debtors to maintain an accurate claims register in these

chapter 11 cases.

       26.     The Debtors request that the Court enter an order disallowing the No Liability

Claim identified on Exhibit F to the Order in its entirety.




                                                  10
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 11 of 21




             Compliance with the Objection Procedures and the Bankruptcy Rules

       27.      The contents of this Objection are in full compliance with the Bankruptcy Rules

and the Objection Procedures.

       28.      Notice and service of this Objection will be in full compliance with the Objection

Procedures and the Bankruptcy Rules for the following reasons:

                (a)    this Objection will be filed with the Court and served electronically using
                       the Court’s electronic filing system;

                (b)    with respect to service on the Claimants affected by this Objection, the
                       Debtors will also serve each such Claimant with a customized objection
                       notice tailored, as appropriate, to address the particular creditor, claim, and
                       objection; and

                (c)    this Objection will be set for hearing at least 30 days after the filing of this
                       Objection.

                                       Reservation of Rights

       29.      This Objection is limited to the grounds stated herein. It is without prejudice to the

rights of the Debtors or any other party in interest to object to the Disputed Claims on any grounds

whatsoever. The Debtors expressly reserve all further substantive or procedural objections they

may have. Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy

law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Objection or any order granting the relief

requested by this Objection or a finding that any particular claim is an administrative expense

claim or other priority claim; (e) a request or authorization to assume, adopt, or reject any

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as



                                                 11
        Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 12 of 21




to the validity, priority, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of the Debtors’, or any

other party in interest ’s, rights under the Bankruptcy Code or any other applicable law; or (h) a

concession by the Debtors that any liens (contractual, common law, statutory, or otherwise) that

may be satisfied pursuant to the relief requested in this Objection are valid, and the rights of all

parties in interest are expressly reserved to contest the extent, validity, or perfection or seek

avoidance of all such liens.

                                                Notice

         30.     Notice of the hearing on the relief requested in this Objection will be provided by

the Debtors in accordance and compliance with Bankruptcy Rule 3007, as well as the Bankruptcy

Local    Rules    and   the    Objection    Procedures   Order,    and   is   sufficient   under   the

circumstances. Without limiting the foregoing, due notice will be afforded, whether by facsimile,

electronic mail, overnight courier or hand delivery, to parties-in-interest, including: (a) the U.S.

Trustee; (b) counsel to the Creditors’ Committee; (c) Wells Fargo Bank, National Association, and

counsel thereto; (d) JMB Capital Partners Lending, LLC, and counsel thereto; (e) the United States

Attorney’s Office for the Southern District of Texas; (f) the Internal Revenue Service; (g) the

United States Securities and Exchange Commission; (h) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors conduct business; (i) the state

attorneys general for states in which the Debtors conduct business; (j) the Claimants; (k) any party

that has requested notice pursuant to Bankruptcy Rule 2002; and (l) any other party entitled to

notice pursuant to Bankruptcy Local Rule 9013-1(d). In light of the nature of the relief requested,

no other or further notice need be given.




                                                  12
     Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 13 of 21




       The Debtors request that the Court enter the Order, granting the relief requested in this

Objection and granting such other and further relief as is appropriate under the circumstances.

 Houston, Texas
 August 4, 2021

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)         Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                  Whitney Fogelberg (admitted pro hac vice)
 Houston, Texas 77010                              300 North LaSalle Street
 Telephone:      (713) 752-4200                    Chicago, Illinois 60654
 Facsimile:      (713) 752-4221                    Telephone: (312) 862-2000
 Email:          mcavenaugh@jw.com                 Facsimile: (312) 862-2200
                 ggraham@jw.com                    Email:        ryan.bennett@kirkland.com
                                                                 whitney.fogelberg@kirkland.com
 Co-Counsel to the Debtors
 and Debtors in Possession                         - and -

                                                   KIRKLAND & ELLIS LLP
                                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   Christine A. Okike, P.C. (admitted pro hac vice)
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 446-4800
                                                   Facsimile: (212) 446-4900
                                                   Email:        christine.okike@kirkland.com

                                                   Co-Counsel to the Debtors
                                                   and Debtors in Possession
     Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 14 of 21




                                    Certificate of Service

        I certify that on August 4, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 15 of 21




                             Exhibit A

                        Gasbarra Declaration
         Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 16 of 21




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                         ) Case No. 20-34682 (DRJ)
                                                                        )
                              Debtors.                                  ) (Jointly Administered)
                                                                        )

DECLARATION OF JEFFREY GASBARRA, CHIEF ADMINISTRATIVE OFFICER OF
THE DEBTORS, IN SUPPORT OF THE DEBTORS’ SECOND OMNIBUS OBJECTION
TO CERTAIN PROOFS OF CLAIM (OVERSTATED CLAIMS, SATISFIED CLAIMS,
EXACT DUPLICATE CLAIM, RECLASSIFIED CLAIMS, AMENDED CLAIMS, AND
                        NO LIABILITY CLAIM)

I, Jeffrey Gasbarra, hereby declare under penalty of perjury:

             1.    I currently serve as Chief Administrative Officer to the above-captioned debtors

and debtors in possession, (collectively, the “Debtors”). Additionally, I am a Senior Director at

Portage Point Partners, LLC (“Portage Point”), restructuring advisors to the Debtors. I, along with

my colleagues at Portage Point, have been engaged by the Debtors to provide various restructuring

services.

             2.    As part of my current position, I am responsible for certain claims management and

reconciliation matters. I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and books and records that reflect, among other things, the Debtors’

liabilities and the amount thereof owed to their creditors as of the Petition Date. I have read the

Debtors’ Second Omnibus Objection to Certain Proofs of Claim (Overstated Claims, Satisfied




1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 17 of 21




Claims, Exact Duplicate Claim, Reclassified Claims, Amended Claims, and No Liability Claim)

(the “Objection”).2

        3.      To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Disputed Claims, my team at Portage Point, along with

the Reviewing Parties, thoroughly reviewed the claims register, the relevant proofs of claim, the

Debtors’ books and records, and the supporting documentation provided by each Claimant, if any,

and determined that each claim should be disallowed. To the best of my knowledge, the claims

register and the Debtors’ books and records are as accurate as is reasonably possible under the

circumstances. I believe that the reduction or disallowance, as applicable, of the Disputed Claims

on the terms set forth in the Objection is appropriate.

                                         The Overstated Claims

        4.      In evaluating the Overstated Claims, my team at Portage Point, along with the

Reviewing Parties, have thoroughly reviewed the Debtors’ books and records, the claims register,

the relevant proofs of claim, and the supporting documentation provided by each Claimant, if any.

To the best of my knowledge, information, and belief, the amounts owed in respect of the

Overstated Claims are less than the amounts asserted in Overstated Claims identified on Exhibit

A to the Order. I do not believe that the Debtors owe the full amounts claimed. I understand that,

in the event the Overstated Claims are not disallowed or limited to the reduced amount set forth

on Exhibit A to the Order in the “Modified Status” column, the applicable claimants would receive

recoveries for which they are not entitled to the detriment of other similarly situated creditors. I

further understand that the reduction or disallowance, as applicable, of the Overstated Claims will



2   Capitalized terms used but not otherwise defined herein shall have the same meaning ascribed to them in the
    Objection.



                                                      3
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 18 of 21




streamline the claims reconciliation process and enable the Debtors to maintain a more accurate

claims register. As such, I believe that the reduction or disallowance, as applicable, of the

Overstated Claims on the terms set forth in the Objection and Exhibit A to the Order is appropriate.

                                         The Satisfied Claims

       5.      In evaluating the Satisfied Claims, my team at Portage Point, along with the

Reviewing Parties, have thoroughly reviewed the Debtors’ books and records, the claims register,

the relevant proofs of claim, and the supporting documentation provided by each Claimant, if any.

To the best of my knowledge, information, and belief, the Satisfied Claims have been previously

paid or otherwise satisfied prior to or during these chapter 11 cases, in accordance with the

Bankruptcy Code, any applicable Bankruptcy Rules, Bankruptcy Local Rules, or Court orders, or

in the ordinary course of the Debtors’ business, and in the manner (e.g., check payment or wire

transfer) set forth on Exhibit B to the Order. I do not believe that the Debtors owe the full amounts

claimed. I understand that failure to reduce or disallow, as applicable, the Satisfied Claims would

result in the applicable Claimants receiving an unwarranted or duplicate recovery against the

Debtors to the detriment of other similarly situated creditors. As such, I believe that the reduction

or disallowance, as applicable, of the Satisfied Claims on the terms set forth in the Objection and

Exhibit B to the Order is appropriate.

                                   The Exact Duplicate Claim

       6.      In evaluating the Exact Duplicate Claim, my team at Portage Point, along with the

Reviewing Parties, have thoroughly reviewed the claims register, the relevant proofs of claim, the

Debtors’ books and records, and the supporting documentation provided by the Claimant, if any.

To the best of my knowledge, information, and belief, each of the Exact Duplicate Claim duplicates

another proof of claim filed by or on behalf of the same Claimant with respect to the same liability.

I understand that disallowing the Exact Duplicate Claim will provide the Debtors and the affected


                                                  4
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 19 of 21




Claimant with certainty regarding which claims will control for distribution purposes. I understand

that if the Exact Duplicate Claim is not disallowed, the creditor filing such claim may stand to

recover twice for the same liability. As such, I believe that the disallowance of the Exact Duplicate

Claim on the terms set forth in the Objection and Exhibit C to the Order is appropriate.

                                     The Reclassified Claims

       7.      In evaluating the Reclassified Claims, my team at Portage Point, along with the

Reviewing Parties, have thoroughly reviewed the Debtors’ books and records, the claims register,

the relevant proofs of claim, and the supporting documentation provided by each Claimant, if any.

To the best of my knowledge, information, and belief, the Reclassified Claims identified on

Exhibit D to the Order, as filed, do not accurately reflect the correct classification for each claim.

Instead, the I believe that the asserted classification of the claims should be modified to general

unsecured claims, as provided in Exhibit D to the Order. Based on my team at Portage Point’s

review of the Reclassified Claims and the Debtors’ books and records, I believe that each such

reclassified claim must be modified, in whole or in part, from a secure claim, priority claim,

administrative claim, or section 503(b)(9) claim to general unsecured claim as further specified on

Exhibit D to the Order. I believe that the “Modified Status” listed on Exhibit D to the Order

represents the appropriate classification for each respective Proof of Claim. I understand that

failure to modified and reclassify the Reclassified Claims could potentially result in the applicable

claimants receiving a better recovery than other similarly situation creditors, even though such

recovery is not warranted. As such, I believe that the reclassification of the Reclassified Claims

on the terms set forth in the Objection and Exhibit D to the Order is appropriate.

                                      The Amended Claims

       8.      In evaluating the Amended Claims, my team at Portage Point, along with the

Reviewing Parties, have thoroughly reviewed the Debtors’ books and records, the claims register,


                                                  5
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 20 of 21




the relevant proofs of claim, and the supporting documentation provided by each Claimant, if any.

To the best of my knowledge, information, and belief, I believe that subsequently filed proofs of

claim have amended and superseded the Amended Claims. I understand that subsequently filed

proofs of claim changed asserted claim amounts and other information filed in the Amended

Claims. As such, I believe the Amended Claims should be disallowed. I understand that if the

Amended Claims are not disallowed, creditors filing such claims may stand to recover twice for

the same liability. As such, I believe that the disallowance of the Amended Claims on the terms

set forth in the Objection and Exhibit E to the Order is appropriate.

                                     The No Liability Claim

       9.      In evaluating the No Liability Claim, my team at Portage Point, along with the

Reviewing Parities, thoroughly reviewed the Debtors’ books and records, the claims register, the

relevant proof of claim, and the supporting documentation provided by the Claimant. To the best

of my knowledge, information, and belief, the Debtors’ books and records reflect no outstanding

liability on the grounds asserted in the No Liability Claim, and I have determined the Debtors do

not owe any amount on account thereof. To the best of my knowledge, information, and belief,

the No Liability Claim does not represent an obligation properly owed by the Debtors, and the

Debtors are not liable for the No Liability Claim. Additionally, to the best of my knowledge,

information, and belief, the No Liability Claim does not include sufficient information or

supporting documentation to allow the Debtors to ascertain the existence or validity of the claim.

I understand that failure to disallow the No Liability Claim could result in an improper recovery

to the Claimants on account of the No Liability Claim. I understand that disallowance of the No

Liability Claim will enable the Debtors to maintain an accurate claims register in these chapter 11

cases. As such, I believe that the disallowance of the No Liability Claim on the terms set forth in

the Objection and Exhibit F is appropriate.


                                                 6
      Case 20-34682 Document 1177 Filed in TXSB on 08/04/21 Page 21 of 21




       10.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the facts set

forth in the foregoing declaration are true and correct to the best of my knowledge, information,

and belief as of the date hereof.

 Dated: August 4, 2021                              /s/ Jeffrey Gasbarra
                                                    Jeffrey Gasbarra
                                                    Interim Chief Administrative Officer to the
                                                    Debtors
                                                    Senior Director
                                                    Portage Point Partners, LLC




                                                7
